Kupferman, J. P., and Ellerin, J.,
dissent in a memorandum by Ellerin, J., as follows: The rules governing pretrial procedures encourage full disclosure of all evidence material and necessary in the prosecution or defense of an action. Discovery of all facts bearing on the controversy is to be liberally allowed, in order to facilitate the disposition of suits, and to advance the function of a trial to ascertain truth. (E.g., Allen v Crowell-Collier Publ. Co., 21 NY2d 403; Rios v Donovan, 21 AD2d 409, 411.) In this regard, the attorney-client privilege (CPLR 4503), as an exception from disclosure (CPLR 3101 [b]), should be carefully examined to ensure that its application is *201consistent with its purpose. (Matter of Jacqueline F., 47 NY2d 215, 219.)
The purpose of the attorney-client privilege is to encourage full disclosure between attorney and client and ensure that persons in need of professional advice can disclose their confidential problems to an attorney without fear that such facts will be made public. (E.g., Matter of Jacqueline F., supra.) The interoffice memorandum here in issue is of a different character. The memo merely reports facts and imparts observations more in the sense of a consultation regarding business affairs as opposed to sensitive and confidential information in the nature of a client’s frank communication of secrets to an attorney. The memo is essentially a report of corporate business affairs of the type normally subject to disclosure in commercial litigation. The result should not be different merely because the writer is nominally an attorney. Although Mr. Blaney is the corporate counsel of defendant and the document at issue notes in passing the possibility of a lawsuit, the thrust of the report concerns the quality of a business judgment and does not in any significant way involve a lawyer’s learning and professional skills reflecting legal research or theory. (Cf., Hoffman v Ro-San Manor, 73 AD2d 207, 211.) I would, therefore, affirm the trial court’s order directing disclosure of the memo.